PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/544,708
Filing Date: 19 Aug 2019
Appellant(s): International Business Machines Corporation



Dominic M. Kotab
Reg. No. 42,762
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1.     GROUP 1 - THE REJECTION OF CLAIMS 1 AND 4-5 WARRANTS REVERSAL FOR FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35 U.S.C. SECTION 102.

A.  The Rejection of Claims 1 and 4-5 Fails to Disclose Each and Every Limitation of Claim 1.

Appellant Asserts:  Claim 1 requires, “receiving the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system.” As asserted by the Examiner, Bestler teaches “[w]hen the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512. The encrypted chunk key 512 is encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt. Here, the claimed ‘client secret key’ is taught by Bestler as ‘encrypted by client/proxy’ whereas the claims ‘unavailable’ is taught by Bestler as “chunk key 512’ because the chunk key is not the private key of the client/proxy.” FOA at 5.

Appellant respectfully submits that the Examiner has misinterpreted the prior art reference. Bestler uses fingerprints on plaintext data for deduplication, and a copy of the chunk
encryption key (the chunk key 512) is stored on the storage server (target Chunk server) such
that the storage server can decrypt the data chunks (e.g., “The encrypted chunk key 512 is
encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt.” Bestler at
0072.). The data chunks are not encrypted in any other key. Rather, the data chunks are
encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt using the chunk
key 512. The storage server is able to perform the deduplication on the plaintext data, after using the chunk key 512 to decrypt the encrypted data chunks (e.g., the chunks encrypted in the chunk key 512 are decrypted by the storage server to get the plaintext data).  Nowhere does Bestler discuss “client data encrypted in a client secret key” where the storage system does not have access to the client secret key as claimed. On the contrary, Bestler creates data chunks for various clients which are each encrypted with chunk key 512. Again, the storage system has access to the chunk key (e.g., “when the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512,” Jd. Emphasis added). Bestler’s storage system must hold a copy of the chunk key, and the chunk key is not private to any given client. Even further, as depicted in Bestler’s Figure 4, a copy of each chunk encryption key (e.g., chunk key 404) is stored on each storage server. The storage server has access to each key. Accordingly, the rejection warrants reversal for failure to show that Bestler teaches any client secret keys which the storage system does not have access to. Accordingly, the rejection of claims 1 and 4-5 warrants reversal. Reconsideration and allowance of claims 1 and 4-5 is respectfully requested.

Examiner Response:  Respectfully, in the interest of both clarity and brevity the Examiner makes the following observations:

	1. The Storage Server having no access to the key is ‘not claimed’.   Appellant, within the Appeal Brief, alludes to subject matter that is not claimed (see at least pg. 8 of Appeal Brief - “Nowhere does Bestler discuss “client data encrypted in a client secret key” where the storage system does not have access to the client secret key as claimed”, emphasis added).  The claims cite that the secret key is unavailable to the storage server, not that the storage server “does not have access to” to the secret key. Specifically, Claim 1 recites … receiving the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system; The claims do not recite that the storage server does not have access to the secret key, as purported by Appellant. In other words, a key being unavailable to a storage server is not the same as the storage server not having access to a key: being unavailable implies that the key is not currently present on the storage server, while not having access to implies that the storage server is unable to obtain the key -- both of these being conceptually very different.   

	2.  The key being “unavailable” to the Storage Server.  First, the storage server decrypting the chunk data using a “chunk key” (i.e., the client secret key) is not in dispute by the Examiner.  However, the question one must ask themselves is when does this key actually become available to the storage server?  Bestler teaches the limitation “receiving the client data encrypted with a client secret key, wherein the client secret Key is unavailable to the storage system” by virtue of disclosing that the storage server does not have the “chunk key” at an initial point of time while the client uses the key to encrypt data (i.e., the “chunk key” is unavailable to the storage server).  Depicted in Figure 5 is an encrypting process at method step 512 for the packets of payload 550 combined with the Encrypted Chunk Key 512 to be delivered to a Chunk Server which did not possess the chunk key encrypted with a client secret key. Bestler teaches this feature at the previously cited location of [0072], where Bestler says, “When the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512” (emphasis added). In other words, the chunk key (i.e. the claimed “client secret key”) is initially unavailable to the storage server in Bestler, as the Client/Proxy first generates the key (Fig. 5, step 510 resulting in element 511) then encrypts the chunk key for transmission to the storage server. The storage server never possess the chunk key at least until the point of reception of the encrypted chunk payload, which includes the encrypted chunk key, and thus the chunk key is initially unavailable to the storage server. 

	3.  When is the key “available” to the Storage Server?  As discussed above, Fig. 5 and paragraph 72 of Bestler outline the point in time the chunk key is unavailable to the storage server. Additionally, Fig. 2 further illustrates that the key only becomes available to the server at method step 212.  Bestler teaches at [0046], “Finally, per step 212, the chunk identifier, encrypted payload and encrypted key are stored.” Prior to step 212, however, the key is unavailable to the storage server because the key only exists on the Client/Proxy per steps 206 (the key is generated) and steps 208 and 210 (the key is used for encrypting data to be sent to the storage server). The claim language, as presently recited, states that “the client data encrypted with a client secret key” and merely limits that “the client secret key is unavailable to the storage system”. Here, the Examiner interpreted this to refer to the client secret key being unavailable to the storage system at the time the client used to key to encrypt the client data. Appellant has made no further clarifications to this aspect, and the claim, when read under Broadest Reasonable Interpretation, allows for the interpretation of the language to imply that the key may be initially unavailable to the storage server at the time of encryption on the client, as disclosed by Bestler.

	Thus, the Examiner asserts that the above three points support that Bestler teaches, “receiving the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system”, and the rejection of at least Claims 1 and 4-5 should be sustained.

       II.      GROUP 2 - THE REJECTION OF CLAIMS 6 AND 9-10 WARRANTS REVERSAL FOR FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35 U.S.C. SECTION 102.

        A.  The Rejection of Claims 6 and 9-10 Fails to Disclose Each and Every Limitation of Claim 6.

Appellant Asserts:  In the present case, Appellant respectfully submits that the rejection of claims 6 and 9-10 warrants reversal because the record does not support prima facie anticipation thereof under 35 U.S.C. section 102. Specifically, the rejection is improper where the prior art reference fails to show each and every limitation of claim 6. Claim 6 requires, “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system.” The Examiner merely states, “claim 6 is rejected for the reasons as set forth in claim 1.” FOA at 6. 
Examiner Response:  Appellant arguments regarding the rejection of Claims 6 and 9-10 are repetitive to those presented for Claims 1 and 4-5.  The “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system” is the limitation in dispute, and the Examiner respectfully associates the response above for Claims 1 and 4-5 with Appellant assertions presented here for Claims 6 and 9-10.

        III. GROUP 3 - THE REJECTION OF CLAIMS 11 AND 14-15 WARRANTS REVERSALFOR FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35 U.S.C. SECTION 102.

 A. The Rejection of Claims 11 and 14-15 Fails to Disclose Each and Every Limitation of Claim 11

Appellant Asserts: In the present case, Appellant respectfully submits that the rejection of claims 11 and 14-15 warrants reversal because the record does not support prima facie anticipation thereof under 35 U.S.C. section 102. Specifically, the rejection is improper where the prior art reference fails to show each and every limitation of claim 11.

Claim 11 requires, “receive the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system.” The Examiner merely states, “claim 11 is rejected for the reasons as set forth in claim 1.” FOA at 6. With respect to claim 1, the Examiner asserts that Bestler teaches “[w]hen the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512. The encrypted chunk key 512 is encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt. Here, the claimed ‘client secret key’ is taught by Bestler as ‘encrypted by client/proxy’ whereas the claims ‘unavailable’ is taught by Bestler as “chunk key 512’ because the chunk key is not the private key of the client/proxy.” FOA at 5.

Examiner Response: Appellant arguments regarding the rejection of Claims 11 and 14-15 are repetitive to those presented for Claims 1 and 4-5.  The “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system” is the limitation in dispute, and the Examiner respectfully associates the previous response for Claims 1 and 4-5 with the assertions presented here for Claims 11 and 14-15.

IV. Group 4 - THE REJECTION OF CLAIM 26 WARRANTS REVERSAL FOR FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35 U.S.C. SECTION 102.


A. The Rejection of Claim 26 Fails to Disclose Each and Every Limitation of Claim 26.

Appellant Asserts: In the present case, Appellant respectfully submits that the rejection of claim 26 warrants reversal because the record does not support prima facie anticipation thereof under 35 U.S.C. section 102. Specifically, the rejection is improper where the prior art reference fails to show each and every limitation of claim 26. Claim 26 requires, “wherein the client secret key is not shared with the storage system.” The Examiner asserts that Bestler teaches “the Chunk Server returns a packet to the Client/Proxy which prompts the client/proxy to provide the encrypted chunk payload 515 and the encrypted chunk key 512...Here, Bestler teaches that the only key received by Client/Proxy is the encrypted chunk key which is encrypted using the public key of the Chunk Server.” FOA at 7, emphasis added. Nowhere does Bestler discuss a client secret key which is not shared with the storage system as claimed. On the contrary, Bestler creates data chunks for various clients which are each encrypted with chunk key 512. Again, the storage system has access to the chunk key (e.g., “when the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512,” id. Emphasis added).

Bestler’s storage system must hold a copy of the chunk key, and the chunk key is not private to any given client. Even further, as depicted in Bestler’s Figure 4, a copy of each chunk encryption key (e.g., chunk key 404) is stored on each storage server. The storage server has access to each key. Accordingly, the rejection warrants reversal for failure to show that Bestler teaches any client secret keys which the storage system does not have access to.
Examiner Response: The “client secret key is not shared with the storage system” is the limitation in dispute.  The previous OA mapped this limitation to Bestler [0071] whereby the chunk server returns a packet to the client which prompts the client to provide the encrypted key 512, thus clearly disclosing that the chunk key (i.e., the “client secret key”) is not shared with the storage system as the storage system has not obtained said key at this point in time.  Thus, similar to the points made regarding Claim 1 above, the Examiner maintains that Bestler discloses, “wherein the client secret key is not shared with the storage system.”, and the rejection of claim 26 should be sustained.

          V.   GROUP 5 - THE REJECTION OF CLAIM 28 WARRANTS REVERSAL FOR
                FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35
                U.S.C. SECTION 102.


          A. The Rejection of Claim 28 Fails to Disclose Each and Every Limitation of Claim 28.


Claim 28 stands rejected under 35 U.S.C. section 102(a)(1) and 35 U.S.C. section
102(a)(2) as being allegedly anticipated by Bestler. Appellant respectfully disagrees with the
rejections for at least the following reasons. The standard for anticipation is presented above and omitted herein for brevity.
Appellant Asserts: In the present case, Appellant respectfully submits that the rejection of claim 28 warrants reversal because the record does not support prima facie anticipation thereof under 35 U.S.C. section 102. Specifically, the rejection is improper where the prior art reference fails to show each and every limitation of claim 28. Claim 28 requires, “wherein the client secret key is not shared with the storage system.” The Examiner merely asserts, “claim 28 is rejected for the reasons as set forth in claim 26.” FOA at 7. As to claim 26, the Examiner asserts that Bestler teaches “the Chunk Server returns a packet to the Client/Proxy which prompts the client/proxy to provide the encrypted chunk payload 515 and the encrypted chunk key 512...Here, Bestler teaches that the only key received by Client/Proxy is the encrypted chunk key which is encrypted using the public key of the Chunk Server.” FOA at 7, emphasis added.

In Bestler, a copy of the chunk encryption key (the chunk key 512) is stored on the
storage server (target Chunk server) such that the storage server can decrypt the data chunks (e.g., “The encrypted chunk key 512 is encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt.” Bestler at 0072.). The data chunks are not encrypted in any other key. Rather, the data chunks are encrypted by the Client/Proxy specifically for the target Chunk Server to decrypt using the chunk key 512. The storage server is able to perform the deduplication on the plaintext data, after using the chunk key 512 to decrypt the encrypted data chunks (e.g., the chunks encrypted in the chunk key 512 are decrypted by the storage server to get the plaintext data).

Examiner Response: Appellant arguments regarding the rejection of Claim 28 is repetitive to those presented for Claim 26.  The “client secret key is not shared with the storage system” is the limitation in dispute, and the Examiner respectfully associates the response for Claim 26 with the assertions presented here for Claim 28.

      VI.  GROUP 6 - THE REJECTION OF CLAIM 30 WARRANTS REVERSAL FOR FAILURE TO ESTABLISH A PRIMA FACIE CASE OF ANTICIPATION UNDER 35 U.S.C. SECTION 102.

             A. The Rejection of Claim 30 Fails to Disclose Each and Every Limitation of Claim 30.

Appellant Asserts: Claim 30 requires, “wherein the client secret key is not shared with the storage system.” The Examiner merely asserts, “claim 30 is rejected for the reasons as set forth in claim 26.” FOA at 8. As to claim 26, asserts that Bestler teaches “the Chunk Server returns a packet to the Client/Proxy which prompts the client/proxy to provide the encrypted chunk payload 515 and the encrypted chunk key 512...Here, Bestler teaches that the only key received by Client/Proxy is the encrypted chunk key which is encrypted using the public key of the Chunk Server.” FOA at 7, emphasis added.

Nowhere does Bestler discuss a client secret key which is not shared with the storage system as claimed. On the contrary, Bestler creates data chunks for various clients which are each encrypted with chunk key 512. Again, the storage system has access to the chunk key (e.g., “when the Client/Proxy provides the chunk payload packets 550 (which deliver the encrypted chunk payload 515), it will also include the encrypted chunk key 512,” Jd. Emphasis added). Bestler’s storage system must hold a copy of the chunk key, and the chunk key is not private to any given client. Even further, as depicted in Bestler’s Figure 4, a copy of each chunk encryption key (e.g., chunk key 404) is stored on each storage server. The storage server has access to each key. Accordingly, the rejection warrants reversal for failure to show that Bestler teaches any client secret keys which the storage system does not have access to.
Accordingly, the rejection of claim 30 warrants reversal. Reconsideration and allowance
of claims 30 is respectfully requested.

Examiner Response: Appellant arguments regarding the rejection of Claim 30 is repetitive to those presented for Claim 26.  The “client secret key is not shared with the storage system” is the limitation in dispute, and the Examiner respectfully associates the response for Claim 26 with the assertions presented here for Claim 30.

	VII.   GROUP 7 – THE REJECTION OF CLAIM 27 WARRANTS REVERSAL FOR
                    FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTIIPATION UNDER 35
                    U.S.C. 102

           A. The Rejection of Claim 27 Fails to Disclose Each and Every Limitation of Claim 27.

Appellant Asserts:  Claim 27 requires, “wherein the client secret key is not shared with any other clients.” The Examiner merely asserts, in full and verbatim, “Bestler [0035] In addition, per step 108, the chunk key is encrypted for the client by using a client password such that the client may decrypt it. Expressed as an equation: encrypt_key=encrypt (chunk_key, client_password).” FOA at 7. Nowhere in the rejection, nor in the cited portion of Bestler, is there a mention of a client secret key which is not shared with any other clients, much less the existence of any other
clients. Bestler may mention a “client password” but it is unclear which entity the password provides protection against, much less that the password protects anything from any other client. Without more, the rejection of claim 27 does not establish that Bestler teaches the claimed limitation. Accordingly, the rejection of claim 27 warrants reversal. Reconsideration and allowance of claims 27 is respectfully requested.

Examiner Response: Claim 27 recites the limitation, “wherein the client secret key is not shared with any other clients”, which is disclosed by Bestler in at least Figs. 2 and 5. Here, Bestler discloses generating a chunk key (i.e., the “client secret key”) on a Client/Proxy in order to later provide the chunk key only to a “targeted” storage server. That is to say, Bestler only discloses providing the chunk key to a respective storage server where the Client/Proxy transmits encrypted chunk data, and thereby does not ever share said chunk key with “any other clients”, as claimed. As shown in Figs. 2 and 5, the chunk key only initially exists on the Client/Proxy and later, after transmitting, only exists on the Client/Proxy and the targeted storage server. Thus, the Examiner maintains that Bestler discloses, “wherein the client secret key is not shared with any other clients.”, and the rejection of claim 27 should be sustained.

       VIII.   GROUP 8 – THE REJECTION OF CLAIM 29 WARRANTS REVERSAL FOR
                FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTIIPATION UNDER 35
                U.S.C. 102

        A. The Rejection of Claim 29 Fails to Disclose Each and Every Limitation of Claim 29.

Appellant Asserts: In the present case, Appellant respectfully submits that the rejection of claim 29 warrants reversal because the record does not establish a prima facie anticipation thereof under 35 U.S.C. section 102. Specifically, the rejection is improper where the prior art reference fails to show each and every limitation of claim 29. Claim 29 requires, “wherein the client secret key is not shared with any other clients.” The Examiner merely asserts, “claim 29 is rejected for the same reasons as set forth in claim 27.” FOA at 8. As to claim 27, the Examiner asserts, in full and verbatim, ““Bestler [0035] In addition, per step 108, the chunk key is encrypted for the client by using a client password such that the client may decrypt it. Expressed as an equation: encrypt_key=encrypt (chunk_key, client_password).” FOA at 7.

Examiner Response: Appellant arguments regarding rejection of Claim 29 is repetitive to those presented for Claim 27.  The “client secret key is not shared with any other clients” is the limitation in dispute, and the Examiner respectfully associates the response for Claim 27 with the assertions presented here for Claim 29.

     IX.      GROUP 9 – THE REJECTION OF CLAIM 31 WARRANTS REVERSAL FOR
                FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTIIPATION UNDER 35
                U.S.C. 102
    A. The Rejection of Claim 31 Fails to Disclose Each and Every Limitation of Claim 31.

Appellant Asserts:  Claim 31 requires, “wherein the client secret key is not shared with any other clients.” The Examiner merely asserts, “claim 31 is rejected for the same reasons as set forth in claim 27.” FOA at 8. As to claim 27, the Examiner asserts, in full and verbatim, ““Bestler [0035] In addition, per step 108, the chunk key is encrypted for the client by using a client password such that the client may decrypt it. Expressed as an equation: encrypt_key=encrypt (chunk_key,
client_password).” FOA at 7.
Examiner Response: Appellant arguments regarding the rejection of Claim 31 is repetitive to those presented for Claim 27.  The “client secret key is not shared with any other clients” is the limitation in dispute, and the Examiner respectfully associates the response for Claim 27 with the assertions presented here for Claim 31.

           X.      GROUP 10 – THE REJECTION OF CLAIMS 2-3 WARRANTS REVERSAL FOR
                     FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTIIPATION UNDER 35
                     U.S.C. 102
           A. The Rejection of Claim 2-3 Fails to Disclose Each and Every Limitation of Claims 2-3.

Appellant Asserts:  Claims 2-3 stand rejected under 35 U.S.C. section 103 as being allegedly unpatentable over Bestler in view of Shemer, et al. (U.S. Pub. No. 2020/0119911, hereafter “Shemer’). Appellant respectfully disagrees with the rejections for at least the following reasons.

The rejections of claims 2-3 apply Bestler as for claim 1. Claims 2-3 depend from claim
1, and therefore the rejections suffer from the same deficiencies as set forth above with respect to claim 1. Because Shemer has merely been added to allegedly show the limitation of the dependent claims, claims 2-3 are believed to be allowable over the combination proposed by the Examiner. Reconsideration and allowance of claims 2-3 is respectfully requested.

Examiner Response: Appellant arguments regarding the rejection of Claims 2 and 3 are repetitive to those presented for Claims 1 and 4-5.  The “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system” is the limitation in dispute, and the Examiner respectfully associates the previous response for Claims 1 and 4-5 with the assertions presented here for Claims 2 and 3.

            XI.      GROUP 11 – THE REJECTION OF CLAIMS 7-8 WARRANTS REVERSAL FOR
                      FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTIIPATION UNDER 35
                      U.S.C. 102

            A. The Rejection of Claim 7-8 Fails to Disclose Each and Every Limitation of Claims 7-8.

Appellant Asserts:  Claims 7-8 stand rejected under 35 U.S.C. section 103 as being allegedly unpatentable over Bestler in view of Shemer. Appellant respectfully disagrees with the rejections for at least the following reasons.  The rejections of claims 7-8 apply Bestler as for claim 6. Claims 7-8 depend from claim 6, and therefore the rejections suffer from the same deficiencies as set forth above with respect to claim 6. Because Shemer has merely been added to allegedly show the limitation of the dependent claims, claims 7-8 are believed to be allowable over the combination proposed by the Examiner. Reconsideration and allowance of claims 7-8 is respectfully requested.

Examiner Response: Appellant arguments regarding the rejection of Claims 7 and 8 are repetitive to those presented for Claims 1 and 4-5.  The “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system” is the limitation in dispute, and the Examiner respectfully associates the previous response for Claims 1 and 4-5 with the assertions presented here for Claims 7 and 8.

           XII.      GROUP 12 – THE REJECTION OF CLAIMS 12-13 WARRANTS REVERSAL
                      FOR FAILURE TO ESTABLISH A PRIMA FACI CASE OF ANTICIPATION
                      UNDER 35 U.S.C. 102

     A. The Rejection of Claim 12-13 Fails to Disclose Each and Every Limitation of Claims 12-13.

Appellant Asserts: Claims 12-13 stand rejected under 35 U.S.C. section 103 as being allegedly unpatentable over Bestler in view of Shemer. Appellant respectfully disagrees with the rejections for at least the following reasons. The rejections of claims 12-13 apply Bestler as for claim 11. Claims 12-13 depend from claim 11, and therefore the rejections suffer from the same deficiencies as set forth above with respect to claim 11. Because Shemer has merely been added to allegedly show the limitation of the dependent claims, claims 12-13 are believed to be allowable over the combination proposed by the Examiner. Reconsideration and allowance of claims 12-13 is respectfully requested.

Examiner Response: Appellant arguments regarding the rejection of Claims 12 and 13 are repetitive to those presented for Claims 1 and 4-5 .  The “receive, by the computer, the client data encrypted with a client secret key, wherein the client secret key is unavailable to the storage system”. is the limitation in dispute. The Examiner respectfully associates the previous response for Claims 1 and 4-5 with the assertions presented here for Claims 12 and 13.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        

Conferees:

/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.